Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang, (US 20200103687 A1, hereinafter “Chang”). 

Regarding claim 1, Chang teaches a light valve panel, comprising: 
a first light valve array substrate (see P2 in Fig. 4) and at least one second light valve array substrate (see P1 in Fig. 4), the first light valve array substrate and the at least one second 
wherein the first light valve array substrate comprises a plurality of first pixel units (see P2 having an array of pixel units in Fig. 4) arranged in an array, the second light valve array substrate comprises a plurality of second pixel units (see the pixel units in P1 in Fig. 4) arranged in an array, and 
an orthographic projection of at least one of the second pixel units on the first light valve array substrate partially overlaps (see Fig. 4; [0026] teaches they are staggered with respect to one another) with at least one of the first pixel units; 
a shape and a size of each of the at least one second pixel unit and a shape and a size of each of the at least one first pixel unit are substantially same (see Fig. 4; [0026] teaches the pixels of P1 and P2 are the same size). 

Regarding claims 2-4 Chang teaches overlapping in a first direction/second direction in the form of two rows and two columns or identical overlap with each pixel (see Fig. 4, [0026], and compare Fig. 4 with Applicant’s Fig. 2). 

	Regarding claim 11 Chang teaches where the first light valve array substrate and the second light valve array substrate are identical (see fig. 4), and the first light valve array substrate and the second light valve array substrate are staggered ([0026]) in the first direction and the second direction, or the first light valve array substrate and the second light valve array substrate are staggered in the first direction (Fig. 4), or the first light valve array substrate and the second light valve array substrate are staggered in the second direction (Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ono (US 20180081229 A1). 
Regarding claim 5, Chang teaches the orthographic projection of at least one of the second pixel units on the first light valve array substrate partially overlapping (see Fig. 4) with at least one of the first pixel units comprises: an orthographic projection of at least one of the second pixel electrodes in the second light valve array substrate on the first base layer (see Fig. 4 and [0026]) partially overlaps with an orthographic projection of at least one of the first pixel electrodes on the first base layer (see Fig. 4). 
Chang fails to teach the other limitations of claim 5. 
In the same field of endeavor Ono teaches the first light valve array substrate comprises: a first base layer (sub 4, Fig. 8; [0061]-[0062]), and a first common electrode layer (CT in LCP2, Fig. 8; [0053]) and a first pixel electrode layer (PX in LCP2, Fig. 8; [0053]) which are sequentially (see Fig. 8) provided on the first base layer, and 
the first pixel electrode layer comprises a plurality of first pixel electrodes (see Fig. 8 showing the electrode PX in LCP2) corresponding to the plurality of first pixel units (see Fig. 8 showing PIX2 spanning a distance), and the plurality of first pixel electrodes are arranged in an array (see fig. 5 showing the array of PIX2); and 
the second light valve array substrate comprises: a second base layer (SUB2, Fig. 8), and a second common electrode (CT in LCP1, Fig. 8; [0053]) layer and a second pixel electrode layer (PX in LCP1, Fig. 8; [0053]) which are sequentially (see Fig. 8) provided on the second base layer, and 
the second pixel electrode layer comprises a plurality of second pixel electrodes (see Fig. 8 showing the electrode PX in LCP1) corresponding to the plurality of second pixel units (see Fig. 8 showing PIX1 spanning a distance), and the plurality of second pixel electrodes are arranged in an array (see fig. 4), 
the light valve panel further comprises a first liquid crystal layer (LC2, Fig. 8), and the first liquid crystal layer is provided between (see Fig. 8) the first pixel electrode layer and the second pixel electrode layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Chang and Ono. Both references teach the staggering and overlapping of pixel layers. Further, the pixels would necessarily need a pixel electrode layer, crystal layer, and a common electrode layer in order to function. Finally, Ono teaches that costs can be reduced with the stated configuration ([0064]).  

Regarding claim 6, Chang teaches an orthographic projection of one of the second pixel electrodes in the second light valve array substrate on the first base layer partially overlaps with the orthographic projection of at least one (see Fig. 4 showing overlap of P1 and P2) of the first pixel electrodes on the first base layer.
Chang fails to teach an overlap of any of the second pixel electrode, but such a configuration appears as an obvious change in shape or dimension (2144.04.IV.B.) based upon the desired overlap between the pixel layers. 



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 10, Chang teaches an orthographic projection of at least one second pixel unit in one of any two second light valve array substrates on the first light valve array substrate partially overlaps (see fig. 4) with an orthographic projection of at least one second pixel unit in another one of the second light valve array substrates (see fig. 4) on the first light valve array substrate
Chang fails to teach wherein the at least one second light valve array substrate comprises two or more second light valve array substrates. However, a duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sheng et al. (US 20200122394 A1, hereinafter “Shang”).

Regarding claim 13, Chang teaches a three-dimensional printing system, comprising: a light source (backlight module 130), 
and the light valve panel according to claim 1 (see the rejection of claim 1), 
wherein the light valve panel is on a light-emitting side (a light emitting side is a side that projects light, as a light source does, see Fig. 2) of the light source
Chang fails to explicitly teach that such an overlapping light configuration may be used in additive manufacturing. 
In the same field of endeavor Sheng teaches that a liquid crystal panel ([0032]) may be used in additive manufacturing where pixels need to partially overlap (see abstract) in the curing of an object. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sheng and Chang. Sheng teaches that curing only in partially overlapping segments allows for a smoother and more accurate pattern in a curve ([0037]; see Fig. 7, see Fig. 3 for the rotating, sub-threshold irradiation). 

Regarding claim 14, Cheng teaches a first light valve array substrate and the second light valve array substrate of the light valve panel configured to expose the first pattern of the panel superimposed on the second pattern ([0027]). Cheng does not explicitly teach a controller. 
However, Sheng teaches that a controller may be used to project an exposure pattern of overlapping projections of pixels ([0028]-[0029] teaches an optical engine that projects the pattern) that are superimposed on one another.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sheng and Chang. Sheng teaches that curing only in partially overlapping segments allows for a smoother and more accurate pattern in a curve ([0037]; see Fig. 7, see Fig. 3 for the rotating, sub-threshold irradiation). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sheng and further in view of Ono. 
Chang fails to teach the LCD configuration of claim 15. 
Ono teaches the first light valve array substrate comprises: a first base layer (sub 4, Fig. 8; [0061]-[0062]), and a first common electrode layer (CT in LCP2, Fig. 8; [0053]) and a first pixel electrode layer (PX in LCP2, Fig. 8; [0053]) which are sequentially (see Fig. 8) provided on the first base layer, and 
the first pixel electrode layer comprises a plurality of first pixel electrodes (see Fig. 8 showing the electrode PX in LCP2) corresponding to the plurality of first pixel units (see Fig. 8 showing PIX2 spanning a distance), and the plurality of first pixel electrodes are arranged in an array (see fig. 5 showing the array of PIX2); and 
the second light valve array substrate comprises: a second base layer (SUB2, Fig. 8), and a second common electrode (CT in LCP1, Fig. 8; [0053]) layer and a second pixel electrode layer (PX in LCP1, Fig. 8; [0053]) which are sequentially (see Fig. 8) provided on the second base layer, and 
the second pixel electrode layer comprises a plurality of second pixel electrodes (see Fig. 8 showing the electrode PX in LCP1) corresponding to the plurality of second pixel units (see Fig. 8 showing PIX1 spanning a distance), and the plurality of second pixel electrodes are arranged in an array (see fig. 4), 
the light valve panel further comprises a first liquid crystal layer (LC2, Fig. 8), and the first liquid crystal layer is provided between (see Fig. 8) the first pixel electrode layer and the second pixel electrode layer; and 
an orthographic projection of any one of the second pixel electrodes in the second light valve array substrate on the first base layer partially overlaps (PIX2 is larger than PIX1, thus they partially overlap with each other) with an orthographic projection of at least one of the first pixel electrodes on the first base layer; 
the controller is further configured to provide a signal of the first exposure pattern (necessarily when the pixels are turned on or off they represent an exposure pattern; see Fig. 9-10) to the first pixel electrode layer, and provide a common voltage signal (see Fig. 5 and [0055]-[0057]) to the first common electrode layer, the second pixel electrode layer (see Fig. 5 and [0055]-[0057]), and the second common electrode layer (see Fig. 5 and [0055]-[0057]), so as to control the light valve panel to provide the first exposure pattern (see Fig. 5 and [0055]-[0057]); and the controller is further configured to provide a signal of the second exposure pattern to the second pixel electrode layer (see Fig. 4 and [0049]-[0051]), and provide a common voltage signal to the first common electrode layer (see Fig. 4 and [0049]-[0051]), the first pixel electrode layer (see Fig. 4 and [0049]-[0051]), and the second common electrode layer (see Fig. 4 and [0049]-[0051]), so as to control the light valve panel to provide the second exposure pattern. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Chang and Ono. Both references teach the staggering and overlapping of pixel layers. Further, the pixels would necessarily need a pixel electrode layer, crystal layer, and a common electrode layer in order to function. Finally, Ono teaches that costs can be reduced with the stated configuration ([0064]).  

Allowable Subject Matter
Claims 7-9 are allowed. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the allowable claims. 
Regarding claim 7 and 16, the available prior art fails to teach a stack of partially overlapping LCD layers having a common electrode layer that is above the liquid crystal layer such that in each LCD layer the top base layer, pixel electrode layer, the liquid crystal layer, the common electrode layer and the bottom base layer are sequentially stacked. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742